UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6093


ALBERT CHARLES BURGESS,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:09-cv-00451-GCM)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert   Charles     Burgess      appeals    the   district    court’s

order denying relief on his 28 U.S.C § 2241 (2006) petition.                     We

have     reviewed    the    record   and       find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Burgess       v.   United       States,    No.    1:09-cv-00451-GCM

(W.D.N.C. filed Jan. 6 & Jan. 13, 2010).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                         2